Title: To George Washington from Captain Moses Ashley, 31 May 1780
From: Ashley, Moses
To: Washington, George



May it please your Excellency—
Highlands [N.Y.] May 31st 1780

With the greatest Submission I would beg leave to lay before your Excellency, my situation: as an Officer under your Command.
At the Commencement of the War, I entered Service, with an intention to remain: untill I saw my Country restor’d to Peace. And ever paid the greatest application, & attention to my Duty.
I have the Honour at present to wear the Commission of a Captain in the first Massachusetts Regiment, in which Rank, I have felt entirely easy: ’till by the Death of Major Allen of the 5th Regiment, a Vacancy was made; which by my Rank: I look upon myself entitled to. The reason of my not applying before this time, was: There being a Vacancy in the 14th Regt previous to that in the 5th And Capt. Wiley who is elder than myself in Rank: being at that time under an arrest. It was matter of doubt which Vacancy would be my right, untill a few days ago (by the Judgment of a Court Martial) Capt. Wiley was acquitted with Honour.
For which reason no application was made to the Genl Assembly of the State of Massachusetts Bay.
By a Resolve of the Honble the Continental Congress, of the 21st of March, Investing the power of Appointments in your Excellency, I would humbly request to know; what I am to expect concerning the mattter.
Your Excellency need not be told, what disagreable feelings must Actuate the mind of an Officer, when he meets with delays in receiving that Promotion: to which he thinks himself intitled, and therefore will excuse the liberty, I take of addressing my General; upon an Occasion in which my Honour & Happiness are so deeply interested. I am with the Greatest Respect and Esteem Your Excellencys Most Obedt Humble Servant

Moses Ashley

